Morris, J.
This was a proceeding to condemn land for railroad purposes. The errors assigned grow out of the refusal of the court to permit appellants’ witnesses to testify as to offers made for the purchase of lots. It has been settled in this court that, in proceedings of this character, such evidence is not admissible to prove value. Parke v. Seattle, 8 Wash. 78, 35 Pac. 594; Chicago, M. & St. P. R. Co. v. Alexander, 47 Wash. 131, 91 Pac. 626; Williams v. Hewitt, 57 Wash. 62, 106 Pac. 496, 135 Am. St. 971.
Appellants contend that this evidence was admissible on redirect examination, because of the character of the cross-examination of appellants’ witnesses. Such cross-examination is too lengthy to set out here. We can, however, find nothing in it to sustain appellants’ contention. It is un*375questioned thati where matter inadmissible in the first instance is brought out by the cross-examination, the door is opened for an examination as to such matter on the redirect. Such, however, is not the situation here.
A witness for appellants had testified the value of inside lots to be $850. On cross-examination he was asked:
“Q. Now, I understand you to say that these lots inside are worth, in your opinion, $850? A. Yes, sir. Q. Well, that means when you sell them to the railroad, don’t it? A. No, sir. I was offered $800 for mine across the street and I refused.”
This answer was stricken on motion of respondent. It is apparent it was not responsive to the question, and a volunteer statement by the witness, and as such properly stricken. As before stated, there was nothing to justify the admission of this offer as evidence of the value of the lots.
Some complaint is made in the briefs that respondent’s value witnesses were not shown to be competent. There is no merit in this contention.
Finding no error, the judgment is sustained.
Crow, Ellis, and Chadwick, JJ., concur.